Title: To James Madison from William Grayson, 1 May 1785
From: Grayson, William
To: Madison, James


Dear Sir.
N. York May 1st. 1785.
I am afraid my silence since I came to this place has giv’n you some reason to suspect me to be impregnated with that vis inertiæ, which has been so often attributed to me. The only apology I have to make, is that I wish’d to have some thing to write to you worth your acceptance. However as there would be some danger in risquing a farther delay, I shall give you what I have in the manner. The New England delegates wish to sell the Continental land, rough as it runs; what I miss in quality I will make up in quantity.
All our attentions here have been for some time turned towards the hostile preparations between the Emperor & the Dutch; as it was thought the event might have a considerable influence on the affairs of the United States. The Packet which arrived yesterday has brought different accounts of what is doing respecting this business; however I take the following to be nearly the truth of the case: That the Emperor has only made the opening the Schelde a pretext for marching his troops into the low Countries while he has been underhandedly treating with the Elector of Bavaria for an exchange of his territories in the low Countries for Bavaria: That France has not only been privy to the negotiations but has actually countenanc’d them; While no other power has entertain’d the most distant suspicions of what was going forward: That the prince de Deux Ponts presumptive heir to Bavaria, on recieving the first notice of it, made application to the King of Prussia, supposing that old Statesman would exert himself to the utmost, to prevent Bavaria from becoming part of the domains of the House of Austria. It therefore seems to be probable that all those who wish to preserve the proper ballance of power in the Germanic body will unite with the Prussian Monarch against that accession of weight to the Austrian scale. Should this confederacy take place in its fullest extent, it will be very formidable, & in all likelyhood produce a bloody contest before the matter is finally decided. War therefore seems to be as probable as ever although the ground of the contest may be altered. For my own part I cannot clearly find out from any informations wch. I have had, what have been the views of the Court of France; they seem to have departed from their antient principles in assisting the Austrian family to increase their power; ’tis true they adopted this system in the last reign, but then the French Statesmen say, that nothing done during that period ought to be quoted from their history. If the Queen of France has drawn in the Ministry to countenance the measures of her brother it is an evidence of her great influence in the Governmt. but from what appears at present, it is no proof of the criden[ce] of the public-councils as it is obvious if France keeps up large standing armies, she must neglect her marine by which she will risque her foreign possessions wheneve[r] she happens to be engaged in a war with G. B.
The Parliament has so lately sit, that little has yet transpired; the Minister is to bring forwd. a plan for a Parliamentary reform, which it is thought will require all his interest & ability to support.
The Wallachians who were so oppress’d as to be drove into a state of open resistance are on the point of being subjugated; they are in numbers about seven hundred thousand; & I heartily wish they were all here.
Congress are engaged in ascertaining a mode for the disposal of the Western territory; I send you the first draught as reported by the Grand Comme. also a second edition with amendments in Congress. The matter is still under consideration, and other alterations will no doubt take effect. An amendment is now before the house for making the Townships 6 Ms. Sqe. & for dividing those townships by actual surveys into quarters of townships, marking at every interval of a mile (in running the external lines of the quarters,) corners for the sections of 640 acres; Then to sell every other township by sections: The reservation (instead of the four corner sections,) to be the central section of every quarter; that is to say the inside lot, whose corner is not ascertained: Whether this will be carried or not I cannot tell, the Eastern people being amazingly attached to their own customs, and unreasonably anxious to have every thing regulated according to their own pleasure.
The construction of the deed of cession from Virga. has taken up four days, & at length it is agreed not to sell any land between the little Miami & Scioto untill the conditions respecting the Offs. & soldiers are complied with. Some Members of Congress think they have a right to have the land laid off for the Offs. & soldiers in such manner as they please & by their own surveyors, provided they give good land & square figures: others are willing it shall be laid off in the same manner as the rest, & the Offs. & soldiers to chuse by sections. If the State insists on the right of surveying agreable to their own laws I shd. suppose that Congress could have no objection to appointing Commrs. for deciding that question as well as all others that might arise respecting the Compact.
Mr. King of Massachusetz has a resolution ready drawn which he reserves till the Ordinance is passed for preventing slavery in the new State. I expect Seven States may be found liberal enough to adopt it.
Seven hundred men are voted for protecting the settlers on the frontiers, for guarding the public stores & for preventing unwarrantable intrusions on the lands of the U. S.
I inclose you a plan for altering the 9th. article of the confederation, also a newspaper informing what the people of Boston are about. The requisition for the present year is before Congress; one article to wit 30,000 dollars for fœderal buildings at Trenton, I objected to, & was supported by the delegates of Maryland Delawar & New Hamshire, N. Carolina was divided. Unfortunately for me the rest of the delegates for our State do not think as I do; [(]This is entre nouz). I shall notwithstanding do every thing in my power to frustrate the measure. We shall in all probability get it struck out of the requisition, because nine States will not vote for it; I understand however that it is intended to get seven States to vote for the sum out of the loans in Holland supposing that as a hundred thousand doll[ars] were voted at Trenton by nine States, generally, that seven can direct the particular appropriation. This matter I have not yet considered, neither do I know how it will turn out on investigation however I hope I shall find means to avoid it for the present year, & I hope by the next the Southern States will understand their interests better.
Congress have refused to let the State discount any part of the monies paid for the Western territory, out of the requisitions for the prest. year. & I believe if they don’t help themselves, they will never find Congress willing to discount. In the mean time they will sell the lands. A treaty is directed to be held with the Barbary States to purchase their friendship. Treaties are also to be held with the Cherokees Chickesaws &c. also with the Western Indians shortly. I am sure you are surfeited—therefore conclude with great sincerity Yr. Affect. friend & Mo. Obed. Serv.
Willm. Grayson.
 